Pfeifer, J.,
dissenting. The cranes used by Sims Bros, to sort and mix scrap metal are an integral part of Sims’s manufacturing operation. While the preparation and consolidation of scrap metals is not an entirely complex form of manufacturing, the majority does not dispute that it is indeed manufacturing. That process begins when Sims, through use of its cranes, mixes and blends the assorted metals into piles containing metals of similar composition. This is the most important part of Sims’s manufacturing process. It is, indeed, most of the process. It is the beginning and the sine qua non of the manufacturing Sims does. The work the cranes do commits the metal to the manufacturing process. The cranes therefore meet the statutory exemption from use tax.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.